 

Exhibit 10.3

 

 

 

AMENDMENT N° 27

 

 

TO THE

 

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution Copy

--------------------------------------------------------------------------------

 

 

PREAMBLE

 

This Amendment N° 27 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium NEXT System, as amended, (the
“Contract”) is entered into on this 2nd day of March, 2017 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser and Contractor have engaged in discussions relating to
changes the Parties would like to incorporate in the Contract related to
activation of the Certus services, implementation of Change Control Request 442
and price adjustment to account for certain Launch schedule and Launch Vehicle
changes; and

 

WHEREAS, the Parties now desire to amend Articles 3 and 4, and Exhibit D of the
Contract in accordance with the terms and conditions provided for in the
Amendment.

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1:  Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2:  Article 3.9 is hereby incorporated into the Contract.

 

“3.9[***] Activation

 

Contractor shall, on a best efforts basis, work in good faith with Purchaser to:
(i) first demonstrate [***] in orbit; and (ii) permanently activate the [***] as
early as possible taking into account Contractor’s baseline contractual
obligations with the goal of no deactivation thereafter.”  

 

Article 3:  The Parties have agreed that Contractor shall implement the [***]
set forth in Change Control Request 442, dated June 29, 2016, as approved by the
Parties, and shall increase the Base Contract Price by the amount of [***] U.S.
Dollars (US$[***]).

 

Article 4:  The Parties have agreed to increase the Base Contract Price by the
amount of [***] U.S. Dollars (US$[***]) to account for Launch schedule and
Launch Vehicle changes applicable to the Launch of the initial Satellite Batch
as set forth in Contractor proposal TAS-16-CA/DCE-026, dated April 15, 2016, due
to: (i) maintaining necessary resources before the first Launch due to
adjustment of the fist Launch date; (ii) additional operation preparation
activities; and (iii) extension of rehearsals.

 

1

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium / Thales Alenia Space Confidential & Proprietary

--------------------------------------------------------------------------------

Article 5:  The Base Contract Price set forth in Article 4.1 of the Contract is
hereby increased by the amount of [***] U.S. dollars (US$[***]), to a new Base
Contract Price of no more than [***] U.S. dollars (US$[***]).

 

Article 4:  The USD payment amount applicable to [***] set forth in the Payment
Plan is hereby deleted and replaced in its entirety by the USD payment amount of
[***] U.S. dollars (US$[***]).

 

Article 5:  The USD payment amount applicable to [***] set forth in the Payment
Plan is hereby deleted and replaced in its entirety by the USD payment amount of
[***] U.S. dollars (US$[***]).

 

Article 6:  This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 7:  All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

 

IRIDIUM SATELLITE LLCTHALES ALENIA SPACE FRANCE

 

/s/ S. Scott Smith/s/ Denis Allard

 

S. Scott SmithDenis Allard

Chief Operating OfficerVice President

Iridium Program Director

1

 

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Execution CopyIridium / Thales Alenia Space Confidential & Proprietary